UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 AHMAD B. NURRIDDIN,

         Plaintiff,

                  v.                                   Civil Action No. 04-2052 (JDB)

 CHARLES F. BOLDEN, JR.,
 Administrator, National Aeronautics and
 Space Administration,

         Defendant.


                                 MEMORANDUM OPINION

        Plaintiff Ahmad Nurriddin brought this suit against the Administrator of the National

Aeronautics and Space Administration ("NASA"), Nurriddin's former employer. In an earlier

opinion, the Court dismissed Nurriddin's claims of disability discrimination, conspiracy to

violate constitutional rights, and hostile work environment. See Dec. 4, 2009 Mem. Op. [ECF

No. 97] & Order [ECF No. 98]. His remaining claims are brought under Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., alleging discrimination based upon

his race (African-American), sex (male), and religion (Muslim), as well as retaliation for

protected activity. Now before the Court are [183] Nurriddin's motion for partial summary

judgment (primarily regarding damages) and [185] [190] NASA's motion for summary judgment

(on liability).   Upon careful consideration of the motions and the parties' memoranda, the

applicable law, and the entire record, and for the reasons set forth below, the Court will deny

Nurriddin's motion and will grant NASA's motion.




                                              1
                                             BACKGROUND

         This suit is Nurriddin's second action against NASA. His first suit was filed in 1999,

alleging that certain employment actions that occurred between 1991 and 1996 constituted a

hostile work environment and were motivated by discrimination on the basis of race, sex, and

religion, and by retaliation for his engagement in protected activity. See Nurriddin v. Goldin,

382 F. Supp. 2d 79 (D.D.C. 2005) ("Nurriddin I"). On August 17, 2005, this Court entered

summary judgment for NASA on all claims. See id. The D.C. Circuit affirmed in all respects.

See Nurriddin v. Griffin, 222 F. App'x 5 (D.C. Cir. Apr. 16, 2007). The events underlying the

current suit began where Nurriddin I left off and chronicle the continuation of Nurriddin's

tumultuous relationship with his supervisors at NASA. See 2d Am. Compl. [ECF No. 49] ¶¶ 56-

140. The relevant facts recounted below are largely undisputed 1 and relate to Nurriddin's

remaining claims, which are based on the following alleged events in his employment history:

(1) denial of a noncompetitive increase in grade from GS-13 to GS-14 in 1998; (2) diminished

performance award in 1997-1998; (3) denial of a performance award in 1998-1999; (4) denial of

two travel requests in 1998; (5) designation as "absent without leave" ("AWOL") for 59 days in

2000; (6) denial of donated leave after 2000; (7) denial of a timely "Within Grade Increase"

("WGI") around 2000-2001; and (8) termination in 2004.

        In 1996, Nurriddin was a federal employee at level GS-12 in NASA's Education

Division. Def.'s Stmt. ¶¶ 1-2, 6. His "first-level supervisor" was Dr. Malcolm Phelps and his

"alternate first-level supervisor" was Sherri McGee.                Id. ¶ 7; 2d Am. Compl. ¶¶ 7, 11.

Nurriddin's "second-level supervisor" was Frank Owens.                   2d Am. Compl. ¶ 10.            Annual


        1
            These facts are drawn primarily from NASA's Statement of Material Facts Not in Genuine Dispute [ECF
No. 190] ("Def.'s Stmt.") and the exhibits cited therein. Nurriddin has filed a Response to NASA's Statement [ECF
No. 201] ("Pl.'s Resp."), which largely concedes the content of NASA's Statement and adds some supplemental
details or commentary favorable to Nurriddin.

                                                       2
performance evaluations of Nurriddin were conducted each summer and covered his

performance for the preceding 12 months. See, e.g., Def.'s Stmt. ¶¶ 8, 10. For the 1995-1996

evaluation period, he received a performance rating of "Outstanding" and an $800 performance

award for that rating. 2d Am. Compl. ¶¶ 54-55. At the time, NASA used a five-level scale in

which "Outstanding" was the highest possible rating. Id.; Def.'s Stmt. ¶ 8.

       Nurriddin filed two EEO complaints alleging disparate treatment in February 1995 and

April 1997 that were addressed in Nurriddin I. See 382 F. Supp. 2d at 87-88. He filed his third

EEO complaint in June 1997, naming Owens and McGee as "responsible management officials,"

and alleging continued disparate treatment based upon his race, sex, and religion, and in reprisal

for his prior EEO activity. 2d Am. Compl. ¶ 56; Ex. 2 to Def.'s Mot. for Summ. J. [ECF No.

190] ("Def.'s MSJ"), Nurriddin's List of His Complaints [ECF No. 187-2] ("Pl.'s List") ¶ 7C.

Nurriddin then filed another formal complaint in December 1997, naming Owens, McGee, and

Phelps. 2d Am. Compl. ¶ 24; Pl.'s List ¶ 7D. This and the June 1997 complaint were followed

by seven additional EEO complaints in the years to come. Pl.'s List ¶¶ 7E-8.

       In November 1997, Nurriddin received a long-sought noncompetitive promotion to GS-

13. 2d Am. Compl. ¶¶ 8, 49; Def.'s Stmt. ¶ 2. In April 1998, he filed another formal complaint,

naming Owens, McGee, Phelps, and others. Pl.'s List ¶ 7E. Thereafter, he began to take

significant sick leave. Def.'s Stmt. ¶¶ 11, 13; Ex. 13 to Def.'s MSJ, Sept. 16, 1998 Official

Reprimand ("9/16/98 Official Reprimand").

       For the 1997-1998 annual performance evaluation, which covered the period of July 1,

1997, to June 30, 1998, NASA switched from a five-level scale to a pass-fail system. Def.'s

Stmt. ¶ 8. Nurriddin received a "pass" on his performance evaluation, but Phelps noted in the

text of his review a "'pattern of missed deadlines and unresponsiveness to his management that



                                                3
must be addressed and improved during the next year for [Nurriddin's] work to continue to be

judged satisfactory.'" Id. ¶ 9 (quoting Ex. 7 to Def.'s MSJ, Nurriddin's 1997-1998 Performance

Evaluation ("Pl.'s 1997-1998 Performance Evaluation")).           Nurriddin received an $800

performance award for the 1997-1998 period on August 17, 1998. Id. ¶ 10.

       Two other events occurred in August 1998: Nurriddin received an official reprimand for

failing to follow procedures regarding conference attendance and for failing to follow directions,

2d Am. Compl. ¶ 79; Ex. 2 to Def.'s Mot. to Dismiss [ECF No. 9-3], Aug. 26, 1998 Official

Reprimand ("8/26/98 Official Reprimand"); and one of Nurriddin's co-workers, Gary Gans,

received a grade increase from GS-13 to GS-14, but Nurriddin did not receive a grade increase,

2d Am. Compl. ¶ 78.

       Nurriddin took sick leave for "'a significant part of the time from August 1998 through

January 1999.'" Def.'s Stmt. ¶ 11 (quoting Ex. 9 to Def.'s MSJ, Affidavit of Sherri McGee

("McGee Aff.") ¶ 15). In September 1998, Phelps issued an official reprimand of Nurriddin

concerning his "continuing attendance problems," stating that Nurriddin had been out of the

office for 408 hours between May and September 1998, and that 161 of those hours were

unplanned leave, and warning him "about the need to provide medical documentation when

citing illness as a reason for absence." Def.'s Stmt. ¶ 13; 9/16/98 Official Reprimand. Also in

September 1998, Nurriddin filed another formal complaint, naming Owens, McGee, and Phelps.

Pl.'s List ¶ 7H. In October 1998, Phelps issued another official reprimand of Nurriddin for his

"continuing attendance problem and . . . failure to follow leave procedures." Ex. 40 to Def.'s

MSJ, Oct. 30, 1998 Official Reprimand ("10/30/98 Official Reprimand").

       Thereafter, Nurriddin's requests to attend conferences in November and December 1998

were denied, 2d Am. Compl. ¶ 84, and Nurriddin filed another EEO complaint, naming Owens,



                                                4
McGee, and Phelps, Pl.'s List ¶ 7G. In February 1999, he left the office for a one-year detail

assignment at the National Science Foundation. Def.'s Stmt. ¶ 11. Nurriddin did not receive a

performance award for the July 1998 to June 1999 timeframe, and his annual performance

evaluation for that period is not in the record. 2 Id.               His supervisors, McGee and Phelps,

explained that he was not given a performance award because he had been mostly out of the

office on leave and then on a detail assignment. Id. In August 1999, Nurriddin filed another

EEO complaint, naming Owens, McGee, and others. Pl.'s List ¶ 7H.

        Nurriddin returned to NASA from his one-year detail assignment in February or March

2000. Def.'s Stmt. ¶¶ 11, 12. Not long after, he took leave from NASA for medical reasons. Id.

¶ 12. On April 12, 2000, Phelps sent Nurriddin a memorandum stating that he had failed to

provide sufficient medical documentation for his leave requests. Id. ¶ 15; Ex. 16 to Def.'s MSJ,

Apr. 12, 2000 Memorandum from Phelps to Nurriddin ("4/12/00 Memo from Phelps to

Nurriddin"). Nurriddin briefly returned to work from May 15, 2000, through May 18, 2000, but

then resumed medical leave. 3 Def.'s Stmt. ¶ 12. On June 15, 2000, Phelps again sent Nurriddin

a memorandum stating that he had failed to provide sufficient medical documentation for his

leave requests. Id. ¶ 15; Ex. 17 to Def.'s MSJ, Jun. 15, 2000 Memorandum from Phelps to

Nurriddin ("6/15/00 Memo from Phelps to Nurriddin"). "On July 6, 2000, NASA noted that

[Nurriddin] hadn't 'made any attempt even to request leave in a month; he has apparently refused

to provide any medical documentation in support of his most recent absences, much less

acceptable documentation.'" Def.'s Stmt. ¶ 15 (quoting Ex. 18 to Def.'s MSJ, July 6, 2000 Email

Chain ("7/6/00 Email Chain")). Around the same time, Nurriddin applied for and was accepted

        2
           Neither party has stated whether there is a 1998-1999 performance evaluation of Nurriddin, and it is
unclear from the record whether any such evaluation exists.
         3
           It is disputed whether Nurriddin reported to work after May 18, 2000. NASA states that he did not report
to work again, Def.'s Stmt. ¶ 12, while Nurriddin states that records show that he worked a half-day on September 6,
2000, and part of the day on September 13, 2000, Pl.'s Resp. ¶ 12.

                                                         5
into NASA's Voluntary Leave Transfer Program, which permits eligible employees to receive

annual leave donated by other federal employees. Def.'s Stmt. ¶ 16; Pl.'s Resp. ¶ 17.

       From September 12, 2000, through December 1, 2000, Nurriddin's employment status

was changed to AWOL. 2d Am. Compl. ¶ 121. At some point in September 2000, he requested

advance sick leave. On September 26, 2000, Phelps sent Nurriddin a letter denying his request

for advance sick leave because he had been out of the office for over 1,000 hours since his return

from detail, had failed to complete assignments, and had "fail[ed] to live up to [his]

commitments concerning [his] return to work," and because "we are not confident that you will

return to work for a long enough period to repay the advance leave." Ex. 45 to Def.'s MSJ, Sept.

26, 2000 Letter from Phelps to Nurriddin ("9/26/00 Letter from Phelps to Nurriddin"). Also on

September 26, 2000, Nurriddin's doctor, Dr. John Echeverry, sent a letter to Phelps

recommending that Nurriddin be permanently transferred away from Phelps' supervision to an

environment where "confrontations or incidents are non-existent." Def.'s Stmt. ¶ 20 (quoting Ex.

23 to Def.'s MSJ, Sept. 26, 2000 Letter from Echeverry to Phelps (sealed) ("9/26/00 Letter from

Echeverry to Phelps")). In December 2000, Nurriddin filed another EEO complaint, naming

Phelps, Owens, and others. Pl.'s List ¶ 7I.

       The Office of Workers' Compensation ("OWCP") referred Nurriddin to Dr. Teodor

Postolache, who examined him in November 2000. Def.'s Stmt. ¶ 18 (citing Ex. 22 to Def.'s

MSJ, Nov. 23, 2000 Letter from Postolache (sealed)). Postolache diagnosed Nurriddin with

"major depression." Id. Around this time, Nurriddin began receiving workers' compensation

through OWCP for the "occupational disease" of "major depression," which he claimed resulted

from "his federal job duties." Id. ¶ 17; Ex. 27 to Def.'s MSJ, Feb. 5, 2002 Letter from OWCP to




                                                6
Human Resources ("2/5/02 Letter from OWCP to HR").                      Nurriddin remains on workers'

compensation to this day. Def.'s Stmt. ¶ 19.

        In 2001, while he was still on leave, Nurriddin received a WGI from GS-13, step 4 to GS-

13, step 5. Id. ¶ 15a. 4 Also while Nurriddin was on leave, Echeverry sent a letter to Phelps on

March 16, 2001, recommending that Nurriddin work "at another worksite in NASA or outside of

NASA." Id. ¶ 20 (citing Ex. 24 to Def.'s MSJ, Mar. 16, 2001 Letter from Echeverry to Phelps

(sealed)). Thereafter, NASA conducted a job search for Nurriddin within NASA in an attempt to

find him a different position. Id. ¶ 21. In October 2001, NASA offered him a job as an

Education Programs Specialist under McGee and Owens, individuals who he had previously

named in his EEO complaints for disparate treatment.                 Id.   Echeverry informed Human

Resources at NASA Headquarters that Nurriddin could not accept the position because it did not

resolve his "perceived discriminatory treatment." Id. ¶ 22 (quoting Ex. 26 to Def.'s MSJ, Nov. 7,

2001 Letter from Echeverry to Castillo (sealed)). Because the proposed supervisors had been

named in Nurriddin's complaints "as contributing to [his] condition," OWCP decided that the

2001 job offer was "not suitable," id. ¶ 23; 2/5/02 Letter from OWCP to HR, and Nurriddin

remained on medical leave. In January 2002, he filed another EEO complaint, naming Owens

and others. Pl.'s List ¶ 7J.

        On July 11, 2003, Nurriddin was evaluated by Dr. John K. Hsiao, for a second opinion

for workers' compensation. Def.'s Stmt. ¶ 31 (citing Ex. 38 to Def.'s MSJ, July 11, 2003 Letter

from Hsiao to QTC Medical Services (sealed) ("7/11/03 Letter from Hsaio to QTC")). Hsaio

stated that "there is no way that [Nurriddin] could work for NASA. . . . [I]t would be foolish to

try to place him back at NASA. . . . [Nurriddin] should not return to work for NASA. Regardless


        4
           NASA's Statement of Undisputed Material Facts lists two successive paragraphs as paragraph 15. For
ease of reference, the second paragraph 15 will be referred to as paragraph 15a.

                                                     7
of the position or supervisor, his level of distrust is such that conflicts and worsening of his

condition are inevitable." 7/11/03 Letter from Hsaio to QTC.

        NASA underwent a reorganization in 2002, which included elevating the role of

education in the organization. Def.'s Stmt. ¶ 24. Dr. Clifford Houston became Nurriddin's new

first-level supervisor. Id. ¶ 24a. 5 Houston had never met Nurriddin and had not started working

at NASA's Office of Education until February 2003. Id. In October 2003, Houston ordered that

another job search be conducted for Nurriddin. Id. ¶ 26. The job search did not result in any

potential positions. Id. Houston subsequently proposed that Nurriddin be terminated because he

"needed [Nurriddin's] 'encumbered' position in the Office of Education to be filled with an

employee who could ease the office's work demands." Id.

        By 2004, Angela Phillips Diaz had become Nurriddin's third-level supervisor. Id. ¶ 27.

"After five years away, Diaz had returned to the Office of Education in October 2003, a little

over three years after [Nurriddin] had left NASA [on medical leave]." Id. Diaz terminated

Nurriddin, effective February 6, 2004, because he "was medically unable to perform his duty and

his removal was necessary to proceed with the efficient operation of the education organization

and to meet the mission of our organization." Id. (quoting Ex. 28 to Def.'s MSJ, Affidavit of

Angela Philips Diaz ("Diaz Aff.") ¶ 2). Diaz explained that she "alone" made the decision to

remove Nurriddin from his position based on "the proposal for termination submitted to [her] by

Dr. Houston and the record [provided] to [her] by Dorothy Egbert in NASA Headquarters

Human Resources." Id. Human Resources Officer Mello-Zieschange explained that, "[i]f a

person is disabled for longer than a year and it doesn't look like they can come back to work,




        5
           NASA's Statement of Undisputed Material Facts lists two successive paragraphs as paragraph 24. For
ease of reference, the second paragraph 24 will be referred to as paragraph 24a.

                                                     8
then it's practice to terminate the employee because they're encumbering a position." Id. ¶ 28

(quoting Ex. 35 to Def.'s MSJ, Deposition of Sharmila de Mello-Zieschang).

       In June 2004, Nurriddin filed another EEO complaint, naming Houston, Diaz, and others.

Pl.'s List ¶ 8. In November 2004, he brought this action against NASA.

                                     STANDARD OF REVIEW

       A.      Summary Judgment

       Summary judgment is appropriate when the pleadings and the evidence demonstrate that

"there is no genuine issue as to any material fact and that the movant is entitled to judgment as a

matter of law." Fed. R. Civ. P. 56(a). The party seeking summary judgment bears the initial

responsibility of demonstrating the absence of a genuine dispute of material fact. See Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). The moving party may successfully support its

motion by identifying those portions of "the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations (including those made

for purposes of motion only), admissions, interrogatory answers, or other materials," which it

believes demonstrate the absence of a genuine issue of material fact. Fed. R. Civ. P. 56(c)(1);

see also Celotex, 477 U.S. at 323.

       In determining whether there exists a genuine dispute of material fact sufficient to

preclude summary judgment, the Court must regard the non-movant's statements as true and

accept all evidence and make all inferences in the non-movant's favor. See Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255 (1986). A non-moving party, however, must establish more than

the "mere existence of a scintilla of evidence" in support of its position. Id. at 252. By pointing

to the absence of evidence proffered by the non-moving party, a moving party may succeed on

summary judgment. Celotex, 477 U.S. at 322. Moreover, "[i]f the evidence is merely colorable,



                                                9
or is not significantly probative, summary judgment may be granted." Id. at 249-50 (citations

omitted). Summary judgment, then, is appropriate if the non-movant fails to offer "evidence on

which the jury could reasonably find for the [non-movant]." Id. at 252.

         Recognizing the potential difficulty for a plaintiff in an employment discrimination or

retaliation action to uncover clear proof of discriminatory or retaliatory intent, district courts

approach summary judgment in such actions with "special caution." Aka v. Washington Hosp.

Ctr., 116 F.3d 876, 879-80 (D.C. Cir. 1997), vacated on other grounds, 156 F.3d 1284 (D.C. Cir.

1998) (en banc). Nevertheless, the plaintiff is not relieved of his obligation to support his

allegations with competent evidence. Brown v. Mills, 674 F. Supp. 2d 182, 188 (D.D.C. 2009).

"As in any context, where the plaintiff will bear the burden of proof at trial on a dispositive issue,

at the summary judgment stage, he bears the burden of production to designate specific facts

showing that there is a genuine dispute requiring trial." Mason v. Geithner, 811 F. Supp. 2d 128,

175 (D.D.C. 2011) (citing Ricci v. DeStefano, 557 U.S. 557 (2009)). Absent this burden, the

plaintiff could effectively defeat the "central purpose" of the summary judgment device, "which

is to weed out those cases insufficiently meritorious to warrant . . . a jury trial," simply by

offering conclusory allegations and speculation. Greene v. Dalton, 164 F.3d 671, 675 (D.C. Cir.

1999).

         B.      Title VII

         Title VII prohibits employers from discriminating "against any individual with respect to

his compensation, terms, conditions, or privileges of employment, because of such individual's

race, color, religion, sex, or national origin." 6 42 U.S.C. § 2000e–2. Title VII also prohibits


         6
           Title VII also provides that "[a]ll personnel actions affecting employees or applicants for employment" in
the federal government "shall be made free from any discrimination based on race, color, religion, sex, or national
origin." 42 U.S.C. § 2000e–16(a). "It is well-established that this provision 'legislated for federal employees
essentially the same guarantees against . . . discrimination that previously it had afforded private employees.'"

                                                        10
retaliation against an employee because he has opposed any practice made illegal by Title VII or

has otherwise participated in a Title VII proceeding. 42 U.S.C. § 2000e–3(a).

        To prove a violation of Title VII, a plaintiff must demonstrate by a preponderance of the

evidence that the actions taken by the employer were "more likely than not based on the

consideration of impermissible factors" such as race, sex, or religion. Tex. Dep't of Cmty.

Affairs v. Burdine, 450 U.S. 248, 254 (1981) (internal quotation marks and citation omitted). A

plaintiff may prove his claim with direct evidence or, absent direct evidence, he may indirectly

prove discrimination under the burden-shifting framework created by McDonnell Douglas Corp.

v. Green, 411 U.S. 792 (1973). See, e.g., Olatunji v. District of Columbia, 958 F. Supp. 2d 27,

31 (D.D.C. 2013); Pollard v. Quest Diagnostics, 610 F. Supp. 2d 1, 18 (D.D.C. 2009). Under

that framework, the plaintiff carries the initial burden of establishing a prima facie case by a

preponderance of the evidence. McDonnell Douglas, 411 U.S. at 802. A plaintiff makes out a

prima facie case of discrimination by showing that (1) he is a member of a protected class; (2) he

suffered an adverse employment action; and (3) the unfavorable action gives rise to an inference

of discrimination. Wiley v. Glassman, 511 F.3d 151, 155 (D.C. Cir. 2007); Brown v. Brody, 199
F.3d 446, 452 (D.C. Cir. 1999). A plaintiff makes out a prima facie case of retaliation by

showing that (1) he engaged in a statutorily protected activity; (2) he suffered a materially

adverse action by his employer; and (3) a causal link connects the two. Jones v. Bernanke, 557
F.3d 670, 677 (D.C. Cir. 2009); Wiley, 511 F.3d at 155.

        For an employment action to qualify as "adverse," the employee must experience

"materially adverse consequences affecting the terms, conditions, or privileges of [his]



Ponce v. Billington, 679 F.3d 840, 844 (D.C. Cir. 2012) (quoting Barnes v. Costle, 561 F.2d 893, 988 & n. 43 (D.C.
Cir. 1977)). Accordingly, the D.C. Circuit has "held that 'Title VII places the same restrictions on federal and
District of Columbia agencies as it does on private employers.'" George v. Leavitt, 407 F.3d 405, 411 (D.C. Cir.
2005) (citing Singletary v. Dist. of Columbia, 351 F.3d 519, 523-23 (D.C. Cir. 2003)).

                                                       11
employment or [his] future employment opportunities." Forkkio v. Powell, 306 F.3d 1127, 1131

(D.C. Cir. 2002). Thus, "'not everything that makes an employee unhappy is an actionable

adverse action.'" Douglas v. Donovan, 559 F.3d 549, 551-52 (D.C. Cir. 2009) (quoting Russell

v. Principi, 257 F.3d 815, 818 (D.C. Cir. 2001)).

        Notably, there is a difference between "adverse actions" that support a claim for

discrimination and "materially adverse actions" that support a claim for retaliation.                         See

Burlington Northern & Santa Fe Ry. Co. v. White, 548 U.S. 53, 67 (2006).                                  Unlike

discriminatory actions, retaliatory actions need not be employment-related or even occur in the

workplace, id. at 67, nor must they result in "a materially adverse change in the terms or

conditions of [one's] employment," id. at 70. Nonetheless, the alleged retaliatory action must

produce "an injury or harm." Id. at 67. The injury or harm must be "material," meaning that it

could "'dissuade[ ] a reasonable worker from making or supporting a charge of discrimination.'"

Id. at 68 (quoting Rochon v. Gonzales, 438 F.3d 1211, 1219 (D.C. Cir. 2006)).

        If a plaintiff makes out a prima facie case under the McDonnell Douglas framework, the

burden shifts to the employer to "articulate some legitimate, nondiscriminatory reason" for the

adverse action. 7 411 U.S. at 802; accord Ford v. Mabus, 629 F.3d 198, 201 (D.C. Cir. 2010). If

the employer is successful, the burden shifts back to the plaintiff to show that the employer's

explanation was mere pretext for discrimination or retaliation. Reeves v. Sanderson Plumbing

Prods., Inc., 530 U.S. 133, 142-43 (2000). At this point, "the McDonnell Douglas framework—

with its presumptions and burdens—disappear[s], and the sole remaining issue [is]


        7
          In recent years, the D.C. Circuit has stated that whether a plaintiff has made out a prima facie case is
"almost always irrelevant" and "is a largely unnecessary sideshow." Brady v. Office of the Sgt. at Arms, 520 F.3d
490, 493-94 (D.C. Cir. 2008). Consequently, when "an employee has suffered an adverse employment action and an
employer has asserted a legitimate, non-discriminatory reason for the decision, the district court need not—and
should not—decide whether plaintiff actually made out a prima facie case under McDonnell Douglas." Id. at 494
(emphasis in original). Brady will be discussed further in the Court's discussion of Nurriddin's motion for partial
summary judgment.

                                                        12
discrimination vel non." Id. (internal quotations and citations omitted). Accordingly, "the 'one

central inquiry' on summary judgment is 'whether the plaintiff produced sufficient evidence for a

reasonable jury to find that the employer's asserted non-discriminatory reason was not the actual

reason and that the employer intentionally discriminated against the plaintiff on a prohibited

basis.'" Hamilton v. Geithner, 666 F.3d 1344, 1351 (D.C. Cir. 2012) (quoting Adeyemi v.

District of Columbia, 525 F.3d 1222, 1226 (D.C. Cir. 2008)); see also Lathram v. Snow, 336
F.3d 1085, 1088 (D.C. Cir. 2003) ("[To] survive summary judgment the plaintiff must show that

a reasonable jury could conclude from all of the evidence that the adverse employment decision

was made for a discriminatory reason."). In performing this inquiry, a court considers whether

the jury could infer discrimination "'from the combination of (1) the plaintiff's prima facie case;

(2) any evidence the plaintiff presents to attack the employer's proffered explanation for its

actions; and (3) any further evidence of discrimination that may be available to the plaintiff or

any contrary evidence that may be available to the employer.'" Hamilton, 666 F.3d at 1351

(quoting Aka, 156 F.3d at 1289). "The ultimate burden of persuading the trier of fact that the

defendant intentionally discriminated against the plaintiff remains at all times with the plaintiff."

Burdine, 450 U.S. at 253. The same framework applies to claims of retaliation. See, e.g., Pardo-

Kronemann v. Donovan, 601 F.3d 599, 603-04 (D.C. Cir. 2010).

                                          DISCUSSION

        The Court will first address Nurriddin's motion for partial summary judgment, before

turning to NASA's summary judgment motion on liability.

   I.      NURRIDDIN'S MOTION FOR PARTIAL SUMMARY JUDGMENT

        Nurriddin argues that the Court's earlier opinion, which granted in part and denied in part

NASA's pre-discovery motion to dismiss or for summary judgment, forecloses the Court's



                                                 13
reconsideration of the first step of the McDonnell Douglas framework, i.e., whether Nurriddin

has presented a prima facie case of discrimination or retaliation. 8 See Pl.'s Mot. for Partial

Summ. J. [ECF No. 183] ("Pl.'s MSJ") at 7. He offers two different arguments in support of his

contention.

        He first invokes the "law-of-the-case" doctrine, arguing that "the Court found that Mr.

Nurriddin met his burden under step one nearly four years ago, prior to expanded discovery that

included depositions," and that "[t]he law-of-the-case doctrine therefore precludes NASA's

attempts to revisit whether or not Mr. Nurriddin has met his burden on the first step of

McDonnell Douglas." Pl.'s Opp'n to Def.'s MSJ [ECF No. 201] ("Pl.'s Opp'n") at 6. In other

words, he argues that because the Court declined to dismiss his Title VII claims in its earlier

opinion, the Court now, post-discovery, cannot review whether he has provided evidence to

support a prima facie case. This argument is without merit.

        The law-of-the-case doctrine represents "the general concept that a court involved in later

phases of a lawsuit should not re-open questions decided (i.e., established as the law of the case)

by that court or a higher one in earlier phases." Crocker v. Piedmont Aviation, 49 F.3d 735, 739

(D.C. Cir. 1995). This Court's earlier opinion dismissing some parts of Nurriddin's complaint

and preserving others was not, however, a final judgment, and "any order or other decision . . .

that adjudicates fewer than all the claims . . . may be revised at any time before the entry of

[final] judgment." Fed. R. Civ. P. 54(b); see also Filebark v. U.S. Dep't of Trans., 555 F.3d
1009, 1013 (D.C. Cir. 2009) (explaining that the district court may reconsider any non-final

judgment).

        8
            Nurriddin also makes three other arguments: (1) that his alleged inability to work cannot reduce his
recovery in this case; (2) that his recovery cannot be reduced by both his worker's compensation payments and his
alleged failure to mitigate damages; and (3) that he is eligible for an award of front pay or reinstatement at NASA.
Each of these arguments concerns damages. Because the Court will grant NASA's motion for summary judgment
on liability, the Court will deny as moot Nurriddin's motion for partial summary judgment on damages.

                                                        14
       Moreover, the previous opinion was decided using the motion-to-dismiss standard of

review, which examined pleading sufficiency and assumed the factual allegations in Nurriddin's

complaint to be true. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) ("To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to 'state a claim to

relief that is plausible on its face.'") (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). Applying this standard, the Court found that Nurriddin pled viable factual allegations of

Title VII discrimination that should not be dismissed pre-discovery. Now, however, the parties

have completed discovery and submitted motions for summary judgment, which are evaluated

under an entirely different standard. See, e.g., Anderson, 477 U.S. at 252-55. In conducting this

evaluation, the Court finds it appropriate to use the expanded record in determining whether

there are any genuine disputes of material fact, including whether Nurriddin meets his burden

under the McDonnell Douglas framework. See Murphy v. PricewaterhouseCoopers, LLP, 580 F.

Supp. 2d 4, 9 n.7 (D.D.C. 2008) (holding that plaintiff's law-of-the-case argument fails because

the arguments presented in defendant's motion for summary judgment were based, at least in

part, on an expanded record); Mazloum v. District of Columbia Metro. Police Dep't, 522 F.

Supp. 2d 24, 47 (D.D.C. 2007) (same).         The law-of-the-case doctrine, therefore, does not

preclude the Court's consideration of Nurriddin's prima facie case.

       Nurriddin's second argument in support of his contention that the Court should not revisit

the prima facie inquiry of McDonnell Douglas relies on Brady, in which the D.C. Circuit stated

that, "where an employee has suffered an adverse employment action and an employer has

asserted a legitimate, nondiscriminatory reason for the decision, the district court need not—and

should not—decide whether the plaintiff actually made out a prima facie case under McDonnell

Douglas." 520 F.3d at 494 (emphasis in original). Instead, the district court should immediately



                                                15
proceed to the ultimate issue of discrimination or retaliation, i.e., "has the employee produced

sufficient evidence for a reasonable jury to find that the employer's asserted nondiscriminatory

reason was not the actual reason and that the employer intentionally discriminated against the

employee on the basis of race, color, religion, sex, or national origin?" Id.

       Nurriddin argues that, "[t]o the extent that Brady only applies upon a showing that an

employee has suffered an adverse employment action, this Court has already held that Mr.

Nurriddin has done so." Pl.'s Opp'n at 8. As stated before, however, the Court has decided—

using the liberal standard applicable to a motion to dismiss— only that Nurriddin has pled viable

Title VII claims. Moreover, where an employer contests whether an alleged action is legally

"adverse," as is true here, a court does not immediately proceed to the ultimate question of

discrimination or retaliation, but instead must first determine whether the action was "adverse"

within the meaning of Title VII. See Baloch v. Kempthorne, 550 F.3d 1191, 1196 (D.C. Cir.

2008). Furthermore, "[w]hen determining whether summary judgment . . . is warranted for the

employer, the court considers all relevant evidence presented by the plaintiff and defendant,"

Brady, 520 F.3d at 495 (citing Reeves, 530 U.S. at 148-49; Aka, 156 F.3d at 1289), which

includes "(1) the plaintiff's prima facie case; (2) any evidence the plaintiff presents to attack the

employer's proffered explanation for its actions; and (3) any further evidence of discrimination

[or retaliation] that may be available to the plaintiff or any contrary evidence that may be

available to the employer,'" Hamilton, 666 F.3d at 1351 (quoting Aka, 156 F.3d at 1289); accord

Pardo-Kronemann, 601 F.3d at 603-04; Jones, 557 F.3d at 679. Hence, the question of whether

Nurriddin makes out a prima facie case has not become irrelevant, as Nurriddin suggests. With

this in mind, the Court will now turn to NASA's motion for summary judgment on liability.




                                                 16
   II.        NASA'S MOTION FOR SUMMARY JUDGMENT

         NASA has moved for summary judgment on all of Nurriddin's remaining discrimination

and retaliation claims. At the outset, the Court notes that Nurriddin cites no evidence supporting

discrimination based on race, sex, or religion. Instead, he cites a series of workplace actions that

he believes were unjust.     He argues that he suffered these injustices at the hands of his

supervisors, who he speculates are biased against him based on his race, sex, or religion. No

evidence in the record, however, supports his speculation. Nurriddin provides no evidence of

disparate treatment between himself and similarly situated employees, and no evidence that he

was targeted because of his race, sex, or religion. Without any evidence supporting an inference

of unlawful discrimination, Nurriddin's claims cannot survive summary judgment. Similarly, for

his retaliation claims, Nurriddin merely speculates that his supervisors acted with retaliatory

animus during the incidents of which he complains. That is not enough to survive a summary

judgment motion. Hence, the Court will grant summary judgment in favor of NASA on all of

Nurriddin's claims.

         1.      Denial of Noncompetitive Grade Increase in 1998

         Nurriddin alleges that NASA discriminated and retaliated against him in August 1998,

when it granted another employee a noncompetitive grade increase from GS-13 to GS-14 within

that employee's position, but did not promote Nurriddin from GS-13 to GS-14 within his

position. 2d Am. Compl. ¶ 78.

              A. Discrimination

         When a plaintiff claims he was denied a promotion in grade and salary within his own

position (rather than into a vacant position), to establish a prima facie case he "must show [1]

that []he sought and was denied a promotion [2] for which []he was qualified, and [3] that 'other



                                                17
employees of similar qualifications . . . were indeed promoted at the time the plaintiff's request

for promotion was denied.'" Taylor v. Small, 350 F.3d 1286, 1294 (D.C. Cir. 2003) (quoting

Bundy v. Jackson, 641 F.2d 934, 951 (D.C. Cir. 1981)). Like other courts before it, this Court

analyzes the prima facie case "not to 'evade[] the ultimate question of discrimination vel non,' but

rather because [the plaintiff's] prima facie case is part of the evidence [the Court] must consider

in addressing that question." George, 407 F.3d at 413 (quoting U.S. Postal Serv. Bd. Of

Governors v. Aikens, 460 U.S. 711, 714 (1983)). Here, it is clear Nurriddin has not shown any

of the required factors for a prima facie case. First, he does not dispute NASA's assertion that he

did not request or seek a promotion in August 1998. Instead, he argues that he should not have

to show that he sought a promotion because the grade increase in question was not competitive,

but rather "in-position" based on an "accretion" of duties. Pl.'s Opp'n at 11-12. This argument

finds no support in the law. See, e.g., Taylor, 350 F.3d at 1294 (requiring plaintiff to show that

noncompetitive, in-position promotion was requested); Nurriddin I, 382 F. Supp. 2d at 95

(same). Moreover, he does not cite evidence to show that there was any "accretion" of duties in

his position.

       Second, Nurriddin provides no evidence to show that he was qualified for a grade

increase in 1998. See Bolden v. Office of the Architect of the Capitol, 2002 WL 1364275, at *1

(D.C. Cir. May 9, 2002) (explaining that "appellant has not established a prima facie case of race

discrimination [in a refusal-to-promote claim] because he did not provide any evidence that he

was otherwise qualified for a promotion"). For its part, NASA asserts that Nurriddin was not

qualified. To support that assertion, NASA cites Nurriddin's 1997-1998 performance evaluation,

which preceded the refusal to promote in August 1998. Def.'s MSJ at 14-15. In that evaluation,

Nurriddin's immediate supervisor, Phelps, noted that he "must be more attentive to the timely



                                                18
completion of actions and must ensure that his work is consistent with the Education Division's

policies and strategies" and that there was "a pattern of missed deadlines and unresponsiveness to

his management that must be addressed and improved during the next year for Mr. Nurriddin's

work to continue to be judged satisfactory." Id. (citing Pl.'s 1997-1998 Performance Evaluation).

        In response, Nurriddin submits a memo and follow-up email from 1997 in which he asks

his supervisor for assistance in completing a project. See Pl.'s Resp. ¶ 9 (citing Ex. 17 to Pl.'s

Opp'n, April 1997 Email from Nurriddin to McGee & June 1997 Email Chain between Nurriddin

and McGee). 9 Nurriddin claims that his request for support was "rebuffed." Id. He does not

state that he missed a deadline on the project, so it is unclear what he intends to argue by

referencing these documents. Giving Nurriddin the greatest possible benefit of interpretation, the

Court will assume he is implying that, because he was not given assistance, he was unable to

complete a project on time. But even with that generous interpretation of his evidence and

cryptic argument, the email would serve only as an explanation for a single late assignment. It

does not address the "pattern of missed deadlines" in his performance review. Pl.'s 1997-1998

Performance Evaluation. Moreover, he fails to offer evidence to contradict the other concerns in

the performance review regarding "unresponsiveness to management" and the need for him to

"ensure that his work is consistent with the Education Division's policies and strategies," id., and

he fails to offer any other evidence showing that he was qualified for an increase in grade.

        Third, Nurriddin has not shown that similarly situated co-workers were promoted during

the relevant time period. A plaintiff must establish that his employment situation was similar in

all relevant respects to any individual he seeks to use for comparison. See Holbrook v. Reno,


        9
          Nurriddin also includes in his exhibit an October 1996 email in which he requests additional support on a
project. See Ex. 17 to Pl.'s Opp'n. This email, however, was sent far outside the timeframe of the 1997-1998
performance evaluation, which covered the time period between July 1, 1997 and June 30, 1998, see Pl.'s 1997-1998
Performance Evaluation, and is therefore irrelevant to this analysis.

                                                        19
196 F.3d 255, 261 (D.C. Cir. 1999) ("A plaintiff must . . . demonstrate that all of the relevant

aspects of [his] employment situation were nearly identical to . . . those" of his comparators.)

(internal quotation marks and citation omitted). The sole alleged comparator who Nurriddin has

identified as receiving a promotion to GS-14—Gary Gans—is not similarly situated. 2d Am.

Compl. ¶ 78. Gans did not hold the title of Education Programs Specialist like Nurriddin, and

he had different duties and a different background than Nurriddin.         Gans was a GS-13

Management Information Specialist who "provide[d] overall agency[-]wide management for the

development and application of a major Agency-wide system, the University Management

Information System" and was required to have "[e]xpert knowledge of mainframe processes and

expert knowledge of [computer software]."       Def.'s Stmt. ¶ 5; Ex. 4 to Def.'s MSJ, Job

Description for Management Information Specialist at 2-7. On the other hand, as an Education

Program Specialist, Nurriddin was "responsible for the overall policy and program direction at

headquarters level for agency[-]wide graduate fellowship programs." Def.'s Stmt. ¶ 6 (citing Ex.

4 to Def.'s MSJ, Job Description for Education Program Specialist at 9-12). In this capacity, he

"develop[ed] policies, plans, and procedures for planning, implementing, and evaluating

university[-]level fellowship programs." Id. For his position, Nurriddin was required to have

"thorough knowledge of the nation's higher education system."       Ex. 4 to Def.'s MSJ, Job

Description for Education Program Specialist at 11. Although Nurriddin generally disputes

NASA's characterization of the "major duties" of Nurriddin and Gans, he does not allege any

facts showing that the employment situation of Gans was "nearly identical" to his.          See

Holbrook, 196 F.3d at 261. Accordingly, Nurriddin fails to establish any of the elements

required for a prima facie case of discrimination for NASA's decision not to give him a grade

increase: he provides no information to demonstrate that he sought a grade increase or was



                                              20
qualified for one, and he does not identify any similarly situated comparators who received grade

increases at the time.

       Moreover, NASA has proffered a legitimate, nondiscriminatory reason for its decision

not to increase Nurriddin's grade—he never applied for an increase and was not qualified for

one—and Nurriddin fails to produce evidence from which a rational fact-finder could infer that

NASA's explanation is a pretext for discrimination on the basis of race, sex, or religion. See

Lathram, 336 F.3d at 1088. "At this stage, if [the plaintiff] is unable to adduce evidence that

could allow a reasonable trier of fact to conclude that [the defendant's] proffered reason was a

pretext for discrimination, summary judgment must be entered against [the plaintiff]." Paquin v.

Fed. Nat'l Mortg. Ass'n, 119 F.3d 23, 27-28 (D.C. Cir. 1997) (citing Celotex, 477 U.S. at 322);

see also Brady, 520 F.3d at 495 (where "the employer's stated belief about the underlying facts is

reasonable in light of the evidence . . . there ordinarily is no basis for permitting a jury to

conclude that the employer is lying about the underlying facts," and summary judgment is

appropriate).

       Here, Nurriddin's only challenge to NASA's nondiscriminatory explanation is his claim

that the performance evaluation, which NASA cites as evidence that he was not qualified for a

grade increase, was based on "improper considerations." Pl.'s Opp'n at 12-13. In support, he

cites his own deposition, in which he alleged that Owens, his second-level supervisor, "made a

comment to me earlier on that I was getting a reputation for being a minority advocate and he

said that was career-limiting." Pl.'s Opp'n at 12 (citing Ex. 1 to Pl.'s MSJ, Deposition of Ahmad

Nurriddin ("Nurriddin Dep.") 44:15-17).      Nurriddin claims that Owens made this alleged

comment in 1991—seven years before Nurriddin's 1997-1998 performance evaluation—and he

does not explain how it connects to his 1997-1998 performance evaluation, which was written by



                                               21
a different person (Phelps). 2d Am. Compl. ¶ 26. "'Stray remarks,' even those made by a

supervisor, are insufficient to create a triable issue of discrimination where . . . they are unrelated

to an employment decision involving the plaintiff." Perry v. Shinseki, 783 F. Supp. 2d 125, 138

(D.D.C. 2011) (quoting Simms v. U.S. Gov't Prt'g Office, 87 F. Supp. 2d 7, 9 n. 2 (D.D.C.

2000)); see also Sewell v. Chao, 532 F. Supp. 2d 126, 138 n. 8 (D.D.C. 2008) ("Evidence of

discrimination does not include stray remarks in the workplace, particularly . . . statements made

by decisionmakers unrelated to the decisional process itself.") (internal quotation marks and

citation omitted).   Here, Nurriddin has not shown any connection between Owens' alleged

comment in 1991 and Phelps' evaluation of Nurriddin's 1997-1998 work performance.

        Furthermore, as explained by the D.C. Circuit in Forman v. Small, where a plaintiff

complains of a refusal to promote and has cited remarks by a supervisor that could be construed

to express "discriminatory feelings," the plaintiff still must show that he is qualified for the

promotion in order to show that the employer's reason for denying the promotion was pretextual.

271 F.3d 285, 293-94 (D.C. Cir. 2001) ("Aka highlights precisely what is missing here[:] . . .

evidence from which a reasonable jury could find that he was 'markedly more qualified' than the

person selected for the position at issue. . . . [Plaintiff's] task is more difficult to the extent he is

competing against himself. . . . Unless he could show that he had fulfilled the central purpose of

his sabbatical and performance plans [thereby qualifying for the promotion] he cannot show that

[his employer's] reason for denying his promotion was pretextual."). Here, Nurriddin has not

shown that he was qualified for an increase in grade to GS-14. He asserts that he received an

"Outstanding" rating in 1995-1996—two years before the time period in question—and a

"glowing performance review" by a detail supervisor in 1999—after the time period in

question—and argues that these evaluations "are evidence that [NASA's] assertion that his work



                                                   22
in 1997-1998 was substandard is questionable." Pl.'s Opp'n at 12-13. But NASA does not

contend that Nurriddin's performance was "substandard." NASA argues only that Nurriddin did

not seek a promotion and was not qualified for one, as shown by his performance evaluation,

which noted that Nurriddin needed to address some problems for his work "to continue to be

judged satisfactory." Pl.'s 1997-1998 Performance Evaluation. Nurriddin fails to put forward

any evidence to rebut the performance issues identified in his performance evaluation, see Pl.'s

1997-1998 Performance Evaluation (identifying Nurriddin's problems with "timely completion

of actions," "pattern of missed deadlines," and "unresponsiveness to management"), or to

otherwise show that he was qualified for an increase in grade. See Fischbach v. D.C. Dept. of

Corrs., 86 F.3d 1180, 1183 (D.C. Cir. 1996) (where an employer's proffered explanation is that

plaintiff's performance was not sufficient for a promotion, "[plaintiff] must show that the

explanation given is a phony reason").

       Ultimately, Nurriddin neither makes out a prima facie case nor offers evidence to

challenge NASA's nondiscriminatory explanation for not promoting him to GS-14. He therefore

fails to carry his burden of persuasion to show that NASA's proffered reason was not the true

reason for the non-promotion. See Burdine, 450 U.S. at 256.

           B. Retaliation

       Nurriddin also argues that NASA retaliated against him when it did not give him a

noncompetitive grade increase to GS-14 in August 1998. To establish a prima facie case of

retaliation for refusal to promote, "a plaintiff must show that (1) he engaged in protected activity,

(2) he was qualified for the promotion, (3) the employer took an adverse personnel action, and

(4) a causal connection existed between the protected activity and the adverse action." Forman,
271 F.3d at 299 (citing Paquin, 119 F.3d at 31; Mitchell v. Baldrige, 759 F.2d 80, 86 n. 5 (D.C.



                                                 23
Cir. 1985); McKenna v. Weinberger, 729 F.2d 783, 790 (D.C. Cir. 1984)). Because Nurriddin

fails to show that he was qualified for a grade increase, he fails to present a prima facie case for

retaliation. See, e.g., Mitchell, 759 F.2d at 86 n.5 ("In cases of alleged retaliatory . . . failure to

promote, the plaintiff must also show as part of the prima facie reprisal case that he was qualified

for the position.").

        Nonetheless, similar to a discrimination claim, where a defendant proffers a legitimate

reason for an action that plaintiff claims was retaliatory, "'a court reviewing summary judgment

looks to whether a reasonable jury could infer . . . retaliation from all the evidence,' which

includes not only the prima facie case but also the evidence a plaintiff offers to 'attack the

employer's proffered explanation for its action' and other evidence of retaliation." Jones, 557
F.3d at 677 (quoting Carter v. George Wash. Univ., 387 F.3d 872, 878 (D.C. Cir. 2004)). "At

[this] stage, the only question is whether the employee's evidence creates a material dispute on

the issue of retaliation 'either directly by [showing] that a discriminatory reason more likely

motivated the employer or indirectly by showing that the employer's proffered explanation is

unworthy of credence.'" Id. at 678 (quoting Aikens, 460 U.S. at 716). Here, the arguments and

evidence offered by Nurriddin fail to create any material dispute on the issue of retaliation.

        Nurriddin first asserts that NASA's explanation must be pretextual because, "[a]fter [he]

began complaining about discriminatory and retaliatory treatment, he started to receive lower

performance reviews." Pl.'s MSJ at 29; see also Pl.'s Opp'n at 12-13. This assertion, however,

does not comport with the record. Nurriddin had been complaining about unfair treatment since

1991, see Nurridin I, 382 F. Supp. 2d 79, and the record shows that he continued to receive

positive reviews after bringing numerous complaints. See, e.g., Pl.'s List         ¶ 7A (stating that

Nurriddin filed a formal complaint of discrimination and retaliation in February 1995); 2d Am.



                                                  24
Compl. ¶¶ 54-55 (stating that Nurriddin received an "Outstanding" performance evaluation rating

in August 1996 for the 1995-1996 evaluation period).

       He next argues that a comment Phelps allegedly made to him in a meeting is evidence

that NASA's explanation is mere pretext for retaliation. Nurriddin cites his own deposition, in

which he stated that he and Phelps "were in a meeting talking about my performance and

[Phelps] just tossed out that the—my EEO complaints were a bunch of bull and a crock of s-h-i-t

and [to] just go file another EEO complaint." Nurriddin Dep. 47:20-25. Yet neither in his

deposition nor in his brief does Nurriddin provide a date when this alleged statement was made

or otherwise show how it connects to NASA's refusal to increase his grade in 1998. Regardless,

this alleged remark by Phelps is not sufficient for Nurriddin's claim of retaliation to survive

summary judgment. As discussed already, where a plaintiff complains of a refusal to promote

and has cited negative remarks by supervisors, the plaintiff still must show that he is qualified for

the promotion for his claim to survive summary judgment. Forman, 271 F.3d at 293-94, 300.

Here, Nurriddin provides no evidence to show that he was qualified for a grade increase in or

around August 1998, and he fails to cite any evidence rebutting the negative comments in his

performance evaluation, such as his "pattern of missed deadlines" and "unresponsiveness to

management." Pl.'s 1997-1998 Performance Evaluation.

       Ultimately, Nurriddin fails to present a prima facie case and fails to offer evidence

rebutting NASA's nonretaliatory explanation that he did not receive a grade increase because he

was not qualified for one. Hence, Nurriddin fails to "prove by a preponderance of the evidence

that the legitimate reasons offered by the defendant were not its true reasons, but a pretext."

Woodruff v. Peters, 482 F.3d 521, 529 (D.C. Cir. 2007) (quoting Reeves, 530 U.S. at 143); see

also Talavera v. Shah, 638 F.3d 303, 313 (D.C. Cir. 2011) (employee must "present evidence



                                                 25
from which a reasonable jury could find that [the alleged adverse action] was the result of

unlawful retaliation").

        2.      Diminished Performance Award in 1998

         Nurriddin initially argued that he was denied a performance award in 1998 because his

"performance evaluation was lowered." 2d Am. Compl. ¶ 85. NASA responded that Nurriddin

received an $800 performance award for 1998, and that his performance evaluation was not

"lowered"—the performance appraisal system changed to a pass/fail system in 1997-1998, and

Nurriddin passed. Def.'s MSJ at 19-20. Nurriddin now concedes both that he was awarded an

$800 performance award in 1998 and that "each member of [his] department received the same

'pass' rating as [Nurriddin]." Pl.'s Opp'n at 11. Undeterred, he now argues that he suffered

discrimination and retaliation when he was awarded "only an $800 performance award." Id.

        For an action to be adverse, it must "affect [the employee's] position, grade level, salary,

or promotion opportunities." Baloch, 550 F.3d at 1199.                Here, the parties do not present

arguments about whether a "diminished" performance award is an adverse action. Because

Nurriddin's receipt of an $800 award, rather than a larger amount, would have affected his

compensation, the Court will assume it represents an adverse action. 10 See, e.g., Russell v.

Principi, 257 F.3d 815, 819 (D.C. Cir. 2001) (holding that, because a lower performance

evaluation resulted in a lower bonus amount, which is analogous to one's salary or to a benefit of

one's employment, it was adverse). Nevertheless, Nurriddin fails to provide any evidence to

support an inference of discrimination behind his "diminished" award.

        Nurriddin's basis for believing that he received a "diminished" performance award in

1998 is that others in the Office of Education at NASA received higher performance awards than

        10
           As a general matter, however, Nurriddin received a performance award of $250 for his work in 1996-
1997, so the $800 award he received for his work in 1997-1998 represents an increase, not a decrease, in award
amount. See Ex. 8 to Def.'s MSJ, Declaration of Angela McDonald ("McDonald Decl.") at 3.

                                                     26
he did. Pl.'s Opp'n at 11. He argues that he "received the lowest award in his department," even

though "each member of the department received the same 'pass' rating." Id. Although a

plaintiff can make out a case for discrimination where employees of a different race, sex, or

religion are treated differently, he must show that the other employees were similarly situated.

See, e.g., Brady, 520 F.3d at 495; McGill v. Munoz, 203 F.3d 843, 848 (D.C. Cir. 2000). NASA

produced a list of the performance awards given to individuals in the Office of Education in

1998. See Ex. A to Def.'s Reply to Pl.'s Opp'n ("Def.'s Reply") (Declaration of Fred A. Johnson

and Chart of 1998 Performance Award Information). The list provides each individual's name,

performance award amount, race, sex, age, and rating.          The list contains no information,

however, about the individuals' job titles, supervisors, responsibilities, or employment situations,

and Nurriddin fails to provide such information.        Without it, he fails to show that these

individuals were similarly situated. See Holbrook, 196 F.3d at 261 (requiring that a plaintiff

"demonstrate that all of the relevant aspects of [his] employment situation were nearly identical

to those [he seeks to use as comparators]"). Moreover, the list does not suggest that NASA

treated others differently based on race or sex: other employees of Nurriddin's race and sex

received higher awards than he did. The simple fact that other employees were awarded larger

performance awards, without more, does not give rise to an inference of discrimination. See

Waterhouse v. District of Columbia, 298 F.3d 989, 995 (D.C. Cir. 2002) ("courts are without

authority to second-guess an employer's personnel decision absent demonstrably discriminatory

motive").

       Nurriddin also fails to rebut NASA's legitimate, nondiscriminatory and nonretaliatory

explanation for not awarding him a higher performance award: he was not qualified based on his

performance.    Instead, he rehashes his argument about why he believes the performance



                                                27
evaluation suffered from improper considerations. Pl.'s Opp'n at 11. But he fails to address

NASA's evidence of his work performance problems and does not otherwise show that he was

qualified for a greater performance award. Nurriddin also does not offer any other evidence to

show that discrimination or retaliation played any role in the amount that NASA awarded him in

1998. Without more, he fails to present evidence sufficient for a reasonable jury to find that

NASA's nondiscriminatory and nonretaliatory explanation for granting him an $800 performance

award is pretextual.

         3.       Denial of a Performance Award in 1998-1999

         Nurriddin next claims that he suffered discrimination and retaliation when he was denied

an award for the 1998-1999 performance evaluation period. NASA does not dispute that it did

not grant Nurriddin a performance award, but denies that discrimination or retaliation played a

role in its decision.

              A. Discrimination

         The record does not contain a 1998-1999 performance evaluation of Nurriddin so it is

unclear whether he was eligible for an award. Drawing every inference in his favor, because he

was eligible for an award in prior years, the Court will assume that he was eligible for some sort

of performance award in 1998-1999.                  Therefore, because NASA did not grant him any

performance award at all, there is an adverse action here. See, e.g., Douglas, 559 F.3d at 552-53

(holding that "the denial of even a purely discretionary bonus can be actionable"). Nurriddin has

not, however, offered any evidence, such as information about comparators' ratings and awards,

that would support an "inference of discrimination." 11 See Wiley, 511 F.3d at 155. Nor has he


         11
           Nurriddin submits a chart titled "Proposed FE Awards FY 99," which purportedly lists the "proposed"
awards to several NASA employees, including Nurriddin, in 1999. See Ex. 18 to Pl.'s Opp'n, Proposed FE Award
FY 99 Chart (sealed). He fails, however, to provide any description of how the chart was made or who made it, nor
any affidavit confirming its reliability. The Court will not consider information of such an indeterminate origin. See

                                                         28
cited evidence to rebut NASA's nondiscriminatory explanation for not awarding him a

performance award.

         NASA explains that it did not award Nurriddin a performance award in 1998-1999

because he had been out of the office for the vast majority of that time period 12 and his

performance did not warrant an award. Def.'s MSJ at 21; Ex. 11 to Def.'s MSJ, Affidavit of

Malcom Phelps ¶ 28; McGee Aff. ¶ 15. McGee stated that Nurriddin had been on leave for "a

significant part of the time from August 1998 through January 1999, then went on detail in

February 1999 for a year. . . . So in management's estimation, there was no 'performance' that

justifies an award." McGee Aff. ¶ 15. Moreover, NASA presented evidence documenting

Nurriddin's performance problems during the time that he was not on detail and was working in

NASA's office: in August 1998, he received an official reprimand for "failure to follow

procedures concerning conference attendance and failure to follow directions"; in September

1998, he received an official reprimand concerning "his attendance, the need to provide medical

documentation when citing illness as a reason for absence, and failure to communicate when at

work" and he was separately warned about his failure to communicate with his supervisors and

to complete work on time; and in October 1998, he received an official reprimand for "his

attendance problems and failure to follow leave procedures." Def.'s MSJ at 19-20 n. 7 (citing

8/26/98 Official Reprimand; 9/16/98 Official Reprimand; Ex. 14 to Def.'s MSJ, Sept. 15, 1998

Email from Phelps to Nurriddin; 10/30/98 Official Reprimand).                         An employee's poor job

performance is a well-established nondiscriminatory justification for an adverse employment

action. See, e.g., Waterhouse, 298 F.3d at 993; Nichols v. Billington, 402 F. Supp. 2d 48, 73

(D.D.C. 2005). Furthermore, NASA asserts that "if a detail agency funds . . . an award for [a]

Brown, 674 F. Supp. 2d at 188 (a Title VII plaintiff is not relieved of his obligation to support his allegations with
competent evidence).
        12
           The period under review was July 1998 to June 1999. Def.'s Stmt. ¶ 11.

                                                         29
NASA employee for work done on detail[,] the NASA employee will receive such an award,"

but here Nurriddin's detail agency, the National Science Foundation ("NSF"), did not make a

cash award to Nurriddin and did not recommend to NASA that he receive an award. Def.'s MSJ

at 21 (citing Ex. 47 to Def.'s MSJ, June 30, 1999 Letter from NSF to Phelps ("6/30/99 Letter

from NSF to Phelps")).

          Nurriddin responds that other employees on detail received performance awards, but he

fails to cite any particular person—let alone a similarly situated comparator—who received an

award. Pl.'s Resp. ¶ 11. He cites only NASA's response to interrogatories admitting that "[o]ther

NASA managers received performance awards while on detail." Id. (citing Ex. 2 to Pl.'s Opp'n,

Def.'s Response to Interrogatories ¶ 119). This point, however, is not in dispute. NASA has

stated that if a detail agency provides funds for an award, that award will be provided to the

employee. Here, although NSF reported positively on Nurriddin's performance during his detail,

there is no evidence that NSF offered to fund an award for him. See 6/30/99 Letter from NSF to

Phelps.

          Nurriddin does not dispute that he was out of the office for a significant portion of the

year, that he had performance issues while he was in the office, or that NSF failed to fund an

award for him, and he provides no evidence that NASA's explanation for not awarding him a

performance award was a pretext for discrimination. Hence, he fails to meet his burden of

producing evidence from which a reasonable jury could conclude that NASA unlawfully

discriminated against him. See Aka, 156 F.3d at 1290.

             B. Retaliation

          Nurriddin also alleges that the lack of a performance award was retaliatory, but he does

not attempt to connect the lack of a performance award to any protected activity. See Forman,



                                                 30
271 F.3d at 299 (requiring that, for a prima facie case of retaliation, plaintiff show a causal

connection existed between a protected activity and the adverse action). Instead, Nurriddin cites

a November 1998 email purportedly showing that NASA "attempted to withhold approval of Mr.

Nurriddin's NSF detail unless Mr. Nurriddin dropped his EEO complaints against NASA." Pl.'s

Opp'n at 16 (citing Ex. 19 to Pl.'s Opp'n, Nov. 3, 1998 Email Chain Between Paulette Quinn and

Phelps ("11/3/98 Email Chain")). 13,         14
                                                  This email does not, on its face, have any relation to

NASA's decision not to give him a performance award in 1998-1999—which happened

approximately eight months later—and Nurriddin fails to offer any connection. See Jones, 557
F.3d at 677 (requiring plaintiff to show a causal link between a protected activity and alleged

adverse action to make out a prima face case for retaliation); Wiley, 511 F.3d at 155 (same);

Bolden, 2002 WL 1364275 at * 1 (same). Because he fails to show how NASA's decision not to

give him a performance award is causally connected to any protected activity, Nurriddin fails to

make out a prima facie case.

         Nurriddin also fails to offer evidence to dispute NASA's explanation for not granting him

a performance award: that he had performance problems during the limited period of time in

1998-1999 that he was at NASA, that his extended absences resulted in essentially no

performance for NASA to reward, and that his detail agency failed to fund an award for him.

Nor does he provide any evidence to support a retaliatory motive behind NASA's decision not to

give him a performance award. Ultimately, he fails to produce "sufficient evidence that would

discredit [NASA's nonretaliatory] reasons and show that the actions were retaliatory." See



         13
            Nurriddin's exhibit is an email chain between Paulette Quinn, whose role at NASA is not identified, and
Phelps. In a discussion about Nurriddin's request for a detail, Quinn or Phelps, it is not clear from the email, states
that "From our last meeting[,] I think Code G's response is that the detail is subject to some conditions[,] such as
resolution of the EEO complaints." 11/3/98 Email Chain.
         14
            Nurriddin was, however, granted a detail assignment, and there is no indication in his briefs that he
dropped any of his EEO complaints.

                                                         31
Baloch, 550 F.3d at 1200 (upholding grant of summary judgment for employer where employee

failed to produce sufficient evidence to show employer's reasons were "so ill-justified as to allow

a jury to conclude that they were not the actual reasons and that he suffered retaliation for his

discrimination complaints").

       4.      Denial of Travel Requests to Minority Conferences in 1998

       Nurriddin claims that NASA retaliated against him when it denied his request for travel

to conferences on November 17, 1998, and on December 1, 1998, 2d Am. Compl. ¶ 84, but he

does not identify which supervisors denied these travel requests. The record shows that McGee

denied a travel request on or around November 11, 1998, but the parties do not cite anything in

the record explaining who allegedly denied Nurriddin's request for travel in December 1998. See

Ex. 50 to Def.'s MSJ, EEO Counselor's Report of McGee Interview ("EEO Report of McGee

Interview").   The Court has already determined that the denial of requests to travel to

conferences does not make out an adverse action for a prima facie case of discrimination. See

Dec. 4, 2009 Mem. Op. at 34-35; see also Nurriddin I, 382 F. Supp. 2d at 101-03. The remaining

issue is whether Nurriddin presents a viable claim for retaliation.

       Again, a materially adverse action for a retaliation claim is one which would "'dissuade a

reasonable worker from making or supporting a charge of discrimination.'" Burlington Northern,
548 U.S. at 68 (quoting Rochen, 438 F.3d at 1219). When this Court decided NASA's earlier,

pre-discovery motion to dismiss, it held that NASA's denial of Nurriddin's travel requests was

likely temporally connected to some aspect of Nurriddin's extensive EEO activity and that the

denial could, when considered along with Nurriddin's other alleged events, have a "combined

effect" of dissuading a reasonable worker from making or supporting a charge of discrimination.




                                                 32
See Dec. 4, 2009 Mem. Op. at 38-39. With a more complete record before it, the Court will now

reexamine Nurriddin's retaliation claim.

       NASA contends that the denial of travel requests would not dissuade a reasonable worker

from making or supporting a charge of discrimination and that it did not dissuade Nurriddin from

bringing charges of discrimination and retaliation.    Def.'s MSJ at 26.     The Court agrees.

Previously, the Court used Nurriddin's other allegations—such as the alleged unlawful denial of

a promotion and of performance awards—as context to support the proposition that a denial of

travel requests could be an adverse action. See Dec. 4, 2009 Mem. Op. at 38-39. Now, based on

the Court's assessment of those issues, that context no longer exists. And Nurriddin has not

proffered any evidence to otherwise show that the denial was an "injury or harm" that could

dissuade a reasonable worker from making or supporting charges of discrimination. Burlington

Northern, 548 U.S. at 67. On these facts, then, the Court cannot conclude that the denial of

travel requests represent an adverse action.

       In any event, moreover, Nurriddin has not offered any evidence to rebut NASA's

proffered legitimate, nonretaliatory explanation. NASA maintains that it denied Nurriddin's

request for travel because of his "failure to complete assignments and [to] request permission

from the appropriate supervisors." Def.'s MSJ at 28. NASA asserts specifically that McGee

"denied [Nurriddin]'s November 17, 1998 travel request because [Nurriddin] had not yet

prepared a performance plan 'despite repeated efforts by Dr. Phelps to schedule a meeting with

him on it' and because it appeared that [Nurriddin] had deliberately avoided asking Dr. Phelps,

his first line supervisor, for approval to travel." Def.'s MSJ at 27 (quoting EEO Report of

McGee Interview). Nurriddin does not produce evidence showing that he properly requested

travel or that he had completed the work necessary to engage in the travel requested. He



                                               33
responds only by citing the alleged statements made to him by Owens and Phelps. Pl.'s Opp'n at

15. Nurriddin does not explain how these alleged statements are evidence that McGee's denial of

his travel request in November 1998 was retaliatory. And because Nurriddin does not provide

information about who allegedly denied his travel request in December, there is also no obvious

connection between the alleged statements by Phelps and Owens and the December travel

request denial.

        Nurriddin has neither shown that the denial of travel requests was an adverse action nor

provided evidence for a rational fact-finder to conclude that NASA's explanation for the denial of

his travel requests is a pretext for retaliation. Hence, this claim, too, fails.

        5.        Designation as AWOL for 59 Days in 2000

        Nurriddin alleges that he suffered from discrimination and retaliation when he was

temporarily listed as AWOL from September 12, 2000, through December 1, 2000. 2d Am.

Compl. ¶ 121. NASA does not dispute, though it might have, that being designated AWOL

constitutes an adverse employment action. Compare Ware v. Billington, 344 F. Supp. 2d 63, 77

(D.D.C. 2004) (holding that designation as AWOL constituted an adverse action), with Brown v.

Snow, 407 F. Supp. 2d 61, 65 (D.D.C. 2005) (holding that designation as AWOL did not

constitute an adverse action).      NASA instead provides a legitimate nondiscriminatory and

nonretaliatory reason for placing Nurriddin on AWOL status.

        At the outset, the Court notes that Nurriddin provides no evidence that raises an inference

of discrimination. He also has not introduced any evidence that the AWOL designation was in

retaliation for any protected activity.       Nurriddin contends only—quite generally—that the

decision to designate him AWOL was based on "discriminatory and retaliatory animus." Pl.'s

Opp'n at 17. Without more, however, he does not make out a prima facie case for retaliation or



                                                   34
discrimination. See Hall v. Giant Food, Inc., 175 F.3d 1074, 1077 (D.C. Cir. 1999) (explaining

that plaintiff bears the burden of establishing a prima facie case under McDonnell Douglas by a

preponderance of the evidence).

       NASA's nondiscriminatory and nonretaliatory reason for Nurriddin's designation as

AWOL is that it was the appropriate determination based on his behavior. Def.'s MSJ at 12-13.

As recounted earlier, in April 2000 Nurriddin left NASA to take medical leave, and on April 12,

2000, Phelps sent Nurriddin a memorandum stating that he had failed to provide sufficient

medical documentation for his leave requests. Def.'s Stmt. ¶¶ 12, 15; 4/12/00 Memo from Phelps

to Nurriddin (requesting that Nurriddin provide a letter from a "medical physician or

practitioner" with specific information, such as Nurriddin's diagnosis, prognosis, and "an

explanation of the impact of the medical condition on overall health and activities"). Phelps sent

another memorandum to Nurriddin on June 15, 2000, stating that he had failed to provide

sufficient medical documentation for his leave requests, and requesting the same medical

documentation as requested by the April 2000 memorandum. See 6/15/00 Memo from Phelps to

Nurriddin. On July 6, 2000, "NASA noted that [Nurriddin] hadn't 'made any attempt even to

request leave in a month; he has apparently refused to provide any medical documentation in

support of his most recent absences, much less acceptable documentation.'" Def.'s Stmt. ¶ 15

(quoting 7/6/00 Email Chain). From September 12, 2000, through December 1, 2000, Nurriddin

was designated AWOL. 2d Am. Compl. ¶ 121. At some point, he exhausted his leave and

requested advance sick leave. On September 26, 2000, Phelps sent Nurriddin a letter denying his

request for several reasons: he had been out of the office for over 1,000 hours since his return

from detail, he had failed to complete assignments, he had "fail[ed] to live up to [his]

commitments concerning [his] return to work," and "we are not confident that you will return to



                                               35
work for a long enough period to repay the advance leave." 9/26/00 Letter from Phelps to

Nurriddin. Also on September 26, 2000, Nurriddin's doctor, John Echeverry, sent a letter to

Phelps recommending that Nurriddin be permanently transferred away from Phelps' supervision

to an environment where "confrontations or incidents are non-existent," but failing to provide the

requested medical information. 9/26/00 Letter from Echeverry to Phelps (sealed).

       NASA explains that designation as AWOL "is an appropriate status for employees who

fail to provide proper medical documentation for extended sick leave from the office." Def.'s

MSJ at 12 (citing 5 C.F.R. § 630.1208(I)). By September 2000, Nurriddin had been out of the

office for several months on sick leave, had failed to provide the requested medical

documentation, and had asked for advance sick leave because he had exhausted his earlier sick

leave. Def.'s Reply [ECF No. 217-1] at 12. NASA asserts that Phelps' explanation for denying

Nurriddin's leave request and placing him on AWOL was therefore appropriate. Id. Indeed,

NASA's explanation for its actions is legitimate and nondiscriminatory. See, e.g., Ware, 344 F.

Supp. 2d at 84 (explaining that Title VII plaintiff's failure to submit proper medical

documentation was a legitimate, nondiscriminatory explanation for designating plaintiff

AWOL).

       NASA supports its explanation with evidence in the record. The then-operative NASA

regulation stated that advance sick leave had to be approved by the employee's supervisor and

the Director of Human Resources, with the maximum amount granted being 30 days (240 hours),

and could be "used only for the specific illness or injury for the specific time period for which it

is approved." Def.'s Reply at 12 (citing Ex. B. to Def.'s Reply, NASA Headquarters: Time,

Attendance, and Leave Reporting Guide). There is no evidence that Nurriddin's supervisors

failed to follow this regulation.



                                                36
       Moreover, the record demonstrates that Nurriddin was out of the office on sick leave for

an extended period of time and that he had failed to provide the requested medical

documentation to support his leave from September to December 2000. NASA acknowledges

that it received a letter from Echeverry in September 2000 on behalf of Nurriddin, but states that

the letter was insufficient medical documentation because "it did not state a prognosis, gave no

useful information for minimizing or addressing [Nurriddin]'s ills, and did not set out a timeline

for [Nurriddin]'s return." Def.'s Reply at 15 (citing 9/26/00 Letter from Echeverry to Phelps

(sealed)). Phelps had consistently told Nurriddin what medical information was needed for sick

leave approval, but this letter did not contain that information. See, e.g., 4/12/00 Memo from

Phelps to Nurriddin; 6/15/00 Memo from Phelps to Nurriddin.

       Several emails in the record establish that other individuals besides Nurriddin's

supervisors recommended that he be placed on AWOL based on his failure to provide

appropriate medical documentation. See 7/6/00 Email Chain (a NASA employee states that

Nurriddin "hasn't made any attempt even to request leave in a month; he has apparently refused

to provide any medical documentation in support of his most recent absences, much less

acceptable documents; and the last two submissions we got from him, from two different

doctors, both said that he's fit for work. . . . [W]e should . . . put him on AWOL."); Ex. 43 to

Def.' s MSJ, July 18, 2000 Email Chain (Hillard Harrison, an Employee Relations Specialist,

states that "it seems to me that since [Nurriddin] has not complied with directions to request

leave and has not provided the required acceptable documentation, that it would be legitimate to

place him on AWOL").

        Nurriddin does not dispute that the NASA guidelines did not allow advance sick leave

of more than 30 days and required the approval of both his supervisor and the director of Human



                                               37
Resources. He also "does not dispute that NASA communicated concerns with his taking of

leave and the need for medical documentation, but he disputes that his leave was not supported

by proper medical documentation." Pl.'s Resp. ¶ 13. He states that he provided the agency with

"detailed medical documentation throughout 2000, which the agency either discounted or

ignored." Pl.'s Opp'n at 17; Pl.'s Resp. ¶¶ 12-15.

       To support his argument, Nurriddin cites the medical documents he provided to NASA.

Pl.'s Resp. ¶ 13. None of these documents, however, were provided during the September to

December 2000 period in question or contain the requested medical documentation. Id. (citing

Ex. 19 to Def.'s MSJ, April 11, 2001 Letter from OWCP to Human Resources ("4/11/01 Letter

from OWCP to HR"); Ex. 20 to Pl.'s Opp'n, June 14, 2000 Letter from Echeverry to Hurey

(sealed) ("6/14/00 Letter from Echeverry to Hurey"); Ex. 21 to Pl.'s Opp'n, April 27, 2000 Letter

from Human Resources to NASA Headquarters Health Unit ("4/27/00 Letter from HR to NASA

HQ Health Unit")). Nurriddin first cites an April 2001 letter to Human Resources from OWCP

informing Human Resources that OWCP had accepted his claim for disability. Id. This letter

was written several months after the period in question and thus cannot support Nurriddin's

argument that he submitted proper medical document before or during the September to

December 2000 period in question. See 4/11/01 Letter from OWCP to HR. He next cites a June

2000 letter from Echeverry to Denise Hurey, whose role at NASA is not identified. See 6/14/00

Letter from Echeverry to Hurey (sealed). The letter simply states that Nurriddin is under

Echeverry's care, that it "is difficult for [Echeverry] to accurately assess at this point" how long

Nurriddin "may have to be away from work," and that "[Nurriddin] would require some special

accommodations once he returns to work." Id. This letter fails to provide the information

requested by Phelps in his memoranda to Nurriddin. Nurriddin last cites an April 27, 2000 letter



                                                38
from Human Resources to NASA Headquarters Health Unit, which discusses Nurriddin's request

for medical accommodation, not medical leave. See 4/27/00 Letter from HR to NASA HQ

Health Unit. None of these letters, then, show that Nurriddin provided the requested medical

documentation to Phelps.

       Nurriddin also claims that "the sufficiency of Mr. Nurriddin's documentation is a disputed

issue that precludes summary judgment," because "deposition testimony establishes that the

agency committed the question of 'sufficiency' wholly to Mr. Nurriddin's supervisors, without

any governing policies dictating whether to approve or deny the request." Pl.'s Opp'n at 17; Pl.'s

MSJ at 30. Certainly, "an employer's failure to follow its own internal employment procedures

can constitute evidence of pretext," Rudin v. Lincoln Land Community College, 420 F.3d 712,

727 (7th Cir. 2005), but Nurriddin has not identified any NASA policy that would have required

NASA to accept his deficient medical documentation. Moreover, NASA has established that it

repeatedly requested Nurriddin to provide specific documentation, and Nurriddin has not shown

that he provided such documentation.

       Ultimately, Nurriddin fails to carry his burden. He does not rebut NASA's explanation

for designating him AWOL from September to December 2000, and he fails to otherwise

provide evidence of discrimination or retaliation.         Failure to comply with an employer's

attendance policy constitutes a nonretaliatory and nondiscriminatory ground for an adverse

employment decision. See Lewis v. Holsum of Fort Wayne, Inc., 278 F.3d 706, 709, 711 (7th

Cir. 2002); see also Adeyemi, 525 F.3d at 1227 (stating that the Court is not "a super-personnel

department that reexamines an entity's business decisions"). Nurriddin does not offer evidence

that would permit a reasonable juror to find that NASA's proffered justifications were pretext for

retaliation for protected activity or for discrimination based on his race, sex, or religion.



                                                  39
       6.      Denial of Donated Leave

       In June 2000, Nurriddin was accepted into the Voluntary Leave Transfer Program,

through which he was eligible to receive donated annual leave from other federal officers and

employees. He argues that he suffered discrimination and retaliation because NASA denied him

access to donated leave. Pl.'s Opp'n at 17-18. A denial of leave can constitute an adverse action.

See, e.g., Hyson v. Architect of Capitol, 902 F. Supp. 2d 84, 103 (D.D.C. 2011); Diggs v. Potter,

700 F. Supp. 2d 20, 43 (D.D.C. 2010). NASA's proffered nondiscriminatory and nonretaliatory

explanation, however, is that it credited to Nurriddin all the donated leave to which he was

entitled—so Nurriddin was never denied any leave. Def.'s MSJ at 17-18. A declaration by a

Human Resources Specialist at NASA confirms that Nurriddin "received 737.5 hours of donated

leave, which is all of what [the] leave donated from other Federal employees available for him

amounted to." McDonald Decl. ¶ 6.

       Nurriddin fails to rebut NASA's explanation or to cite any evidence of discriminatory or

retaliatory animus. First, he argues that "the agency used its incorrect decision to brand Mr.

Nurriddin as AWOL as a pretextual reason to deny him his rightful leave." Pl.'s Opp'n at 17.

Nurriddin does not cite any evidence, however, showing that he was denied any donated leave.

Moreover, as already stated, he has not shown that he was improperly designated AWOL, and he

does not dispute that "[a]n individual who is in an unapproved leave status is not eligible for

leave transfer." Def.'s MSJ at 18 (citing Ex. 44, Deposition of Hillard Harrison at 128:3-8).

       Nurriddin also cites various statements made by NASA employees during different time

periods about the amount of leave that had been donated to and used by Nurriddin in an apparent

attempt to make NASA recordkeeping look suspicious. Pl.'s Resp. ¶ 17 ("NASA's records on

this issue are all over the map"). The cited statements, however, do not appear inconsistent or



                                                40
suspicious. They show that 737.5 hours were donated to Nurriddin overall, 680 hours of leave

were donated between June 19, 2000, and January 12, 2001, and 453.5 hours of leave were used

by Nurriddin between December 3, 2000, and March 10, 2001. Pl.'s Resp. ¶ 17. Nothing about

these numbers is obviously suspect, as Nurriddin suggests. To the extent he sees a problem with

these numbers, he fails to explain it.

       Although there is no evidence in the record that NASA denied any transfers of donated

leave to Nurriddin, the record does show a single instance where 40 hours donated by another

employee took several months to be credited to him. See McDonald Decl. ¶¶ 3-4 and page 4

(record showing that donation form was signed in October 2000 and that the hours were credited

in March 2001). The record also shows that Human Resources was responsible for crediting

donated time, and thus was presumably responsible for any delay in that process. Id. (record

showing donated leave form handled by Human Resources). Nothing indicates that Nurriddin's

supervisors were, or could have been, involved in this process, and Nurriddin cites no evidence

that would support an inference of discrimination or retaliation on the part of Human Resources.

See Evans v. Sebelius, 716 F.3d 617, 623 (D.C. Cir. 2013) (stating that "[a]lthough [plaintiff]

contends that [the alleged adverse action] was procedurally flawed . . . , []he must still provide

sufficient evidence that the government's proffered explanation is pretext for racial[, sex, or

religious] discrimination [or retaliation]").

       Nurriddin fails to show that he was denied any donated leave and fails to offer any

evidence from which a reasonable jury could infer pretext for discrimination or retaliation from

NASA's processing of donated leave. Hence, this claim, too, fails.




                                                41
       7.      Denial of Timely "Within Grade Increase"

       "Within-grade increases (WGIs) or step increases are periodic increases in a [General

Schedule (GS)] employee's rate of basic pay from one step of the grade of his or her position to

the next higher step of that grade." Def.'s MSJ at 22 (alterations in original); see also 5 U.S.C. §

5335. "Federal employees are required to complete certain amounts of calendar weeks in service

in order to advance in steps up the pay grade." Id. (citing 5 U.S.C. § 5335). "An employee earns

a WGI upon completion of calendar weeks in service as long as the employee performed 'at an

acceptable level of competence.'" Id. (citing 5 U.S.C. § 5335(a)(3)(B)). The parties do not

present arguments about whether a denial of a timely WGI is an adverse action. The Court will

assume it is, because a denial of a timely WGI would affect an employee's salary. See Baloch,
550 F.3d at 1199 (an adverse action "affect[s] [the employee's] position, grade level, salary, or

promotion opportunities"). Here, Nurriddin argues that he was a victim of discrimination and

retaliation when NASA denied him a "within-grade pay increase [from GS-13 step 4 to GS-13

step 5] in 2000; [and] instead . . . deferred the increase to 2001." Pl.'s Opp'n at 19. NASA

counters that Nurriddin was not due a within grade increase in 2000. Def.'s MSJ at 22. "NASA's

records indicate that [Nurriddin] received his within grade increase effective upon the date which

was compliant with federal policies." Id. The parties do not dispute that Nurriddin moved from

a GS-13 step 4 to a GS-13 step 5 in 2001.

            A. Discrimination

       NASA explains that Nurriddin received a WGI in 2001, rather than in 2000, because he

had not accumulated the necessary weeks of service until 2001. Def.'s MSJ at 22. As recounted

above, federal employees are required to complete a certain number of calendar weeks in service

in order to advance in steps up the pay grade. Here, NASA contends, Human Resources



                                                42
correctly determined Nurriddin's date to receive his WGI. NASA cites a declaration from a

Human Resources Specialist at NASA, which states that NASA records show that Nurriddin

received a WGI on December 1, 2001, with the annotation "effective date adjusted due to 540

LWOP (leave without pay) GS-13 step 5." 15 McDonald Decl. at 3. Another Human Resources

employee confirmed that "individuals on [leave without pay] status have their eligibility for a

[WGI] delayed. You have to be in grade and on duty for a certain period of time in order to

receive [WGI]. [Leave without pay] over a certain period of time can delay one's [WGI]." Def.'s

MSJ at 24-25; Ex. 55 to Def.'s MSJ, Affidavit of Hillard Mayer Harrison ¶ 14.

         Nurriddin responds that because he had met the performance standard of "an acceptable

level of competence," see 5 U.S.C. § 5335, "his increase should have been automatic." Pl.'s MSJ

at 30 (citing Ex. 4 to Pl.'s MSJ, Determination for Within Grade Increase Form ("WGI

Determination Form")). His purported support for this argument, however, actually undermines

it. He cites deposition testimony in which a Human Resources employee reiterates that step

increases are controlled by law, which requires not only that the employee meet the acceptable

level of competence, but also that the employee serve the appropriate period of time in the office.

See Ex. 3 to Pl.'s MSJ, Deposition of Inez Hunter 88:6-89:7. And Nurriddin does not dispute

that he was out of the office for a significant period in 2000 or argue that NASA's calculations

were incorrect. Instead, he argues that "his absences from work in 2000 were not due to

independent or unrelated medical issues . . . [but] were a direct result of the treatment

[Nurriddin] was experiencing at the hands of Dr. Phelps and others at NASA." Pl.'s Opp'n at 19.

Whether Nurriddin's medical issues were caused by his employment, however, is not the

         15
            There seems to be some confusion about when in 2001 the WGI was actually awarded. The Declaration
of Angela McDonald states that NASA records show the WGI was awarded in December 2001, see McDonald Decl.
at 3, but an affidavit by Fred Allen Johnson states that the WGI was awarded earlier, in February 2001, see Pl.'s Ex.
35 to Pl.'s Opp'n, Affidavit of Fred Allen Johnson ¶ 11. Because Nurriddin contends only that the WGI should have
been awarded in 2000, the specific date in 2001 when it was awarded is not material.

                                                         43
question. The issue here is whether he has shown that NASA's reason for awarding him a WGI

in 2001, rather than 2000, is a pretext for discrimination.

       NASA's explanation is consistent with the record: Nurriddin simply had not served the

required period of time for a WGI until 2001. In response, Nurriddin has not shown that he was

entitled to receive a WGI at an earlier time and has failed to present any evidence to otherwise

rebut NASA's legitimate, nondiscriminatory explanation for awarding him a WGI in 2001. This

claim therefore fails.

           B. Retaliation

       As for Nurriddin's claim that the deferral of the WGI constitutes retaliation, he fails to

make out a prima facie case because he does not cite a protected activity for which NASA

allegedly retaliated against him. Nonetheless, he speculates that the timing of his WGI was an

act of retaliation by his supervisors. Pl.'s Opp'n at 19. He cites to the "Determination for Within

Grade Increase" form that Human Resources gave to Phelps, in his role as Nurriddin's

supervisor, to fill out. Id. (citing WGI Determination Form). This form gives an employee's

supervisor the option to check a box next to the statement "Grant the within grade increase.

Employee's performance is at an acceptable level of competence," or to check a box next to the

statement "Deny the within grade increase. Employee's performance is not at an acceptable level

of competence and your Personnel Management Specialist has been contacted for guidance."

WGI Determination Form. Phelps checked the box to deny the WGI, but crossed out the part

about the employee's performance not being at an acceptable level of competence, and wrote in:

"The employee has not worked in this office long enough in the past year to rate his performance

as acceptable." Id. Nurriddin also points to another handwritten note written on the form. It is

signed "asm" and states "Malcom, Another opportunity – please return." Id. Nurriddin argues



                                                 44
that the note is from McGee to Phelps, and characterizes it as "a comment which can be fairly

interpreted as meaning 'another opportunity to take action against Mr. Nurriddin.'" Pl.'s Opp'n at

19. Nurriddin offers no additional information to support his speculative characterization of the

note. His argument, then, is that McGee and Phelps purposely denied his WGI as a form of

retaliation, as evidenced by the notes written on his "Determination for Within Grade Increase"

form.

        Whatever the meaning of the notes on the "Determination for Within Grade Increase"

form, Human Resources has testified that Nurriddin's supervisors, McGee and Phelps, were not

responsible for deciding when to award Nurriddin a WGI, and Nurriddin offers no basis to

dispute that fact. A Human Resources employee testified that the "Determination for Within

Grade Increase" form "is not the trigger that would or would not deny the within grade

[increase]." Ex. 48 to Def.'s MSJ, Deposition of Inez Hunter at 98:18-21. Rather, as long as an

employee's performance was rated as "acceptable," the employee would automatically receive

their WGI when they had completed the requisite amount of time, as determined by Human

Resources. Id. at 89:1-11 ("[The WGI] will happen automatically unless the Agency stops it,

and the only way the Agency can stop it is if the employee has a rating of less than fully

successful or they have not served that period, but the system itself – management wouldn't

make the determination for the period.        The system will make that determination . . .

[Management only has an influence] [i]f an employee is less than fully successful."). Here,

Phelps crossed out the option that rated Nurriddin's performance as "not at an acceptable level of

performance," and wrote in his own note about Nurriddin's absence from the office. But the

"Determination for Within Grade Increase" filled out by Phelps would have affected the timing

of Nurriddin's WGI only if he had stated that Nurriddin was not at "an acceptable level of



                                               45
competence." See id.; see also Ex. 54 to Def.'s MSJ, Deposition of Dorothy Egbert ("Malcolm

Phelps['s] check[] on this form was null because the within grade was not due yet.").

       Moreover, even if Phelps was responsible for delaying Nurriddin's WGI because of his

annotation on the WGI form, the annotation was made for a legitimate reason: Nurriddin had in

fact not been in the office "long enough in the past year to rate his performance as acceptable."

WGI Determination Form. Nurriddin does not dispute his absences or NASA's calculations of

them. Without more, the content of Phelps' annotation is not sufficient to support a claim of

retaliation. Nurriddin's only remaining support for his retaliation claim is his speculation about

the meaning of the note signed "asm," which is insufficient to avoid summary judgment. See

Brown, 199 F.3d at 458-59 (holding speculation insufficient to avoid summary judgment);

McGill, 203 F.3d at 846-47 (same).

       Ultimately, Nurriddin was awarded a WGI when NASA determined that he had served

the appropriate period of time. See McDonald Decl. at 3 (stating that NASA records show that

Nurriddin received a WGI in 2001, with the annotation "effective date adjusted due to 540

LWOP (leave without pay) GS-13 step 5"). Nurriddin has not provided evidence to show

otherwise, and he fails to present any evidence to show that the decision as to when to grant him

a WGI was the result of retaliation for protected activity.

       8.      Wrongful Termination

       After being on fairly consistent medical leave since April 2000, Nurriddin was terminated

from his position in 2004. Def.'s Stmt. ¶ 28. The termination letter sent to him explained that he

was terminated because he was "'medically unable to perform [his] duties' and because his

termination was 'necessary in order to promote the efficiency of the service.'" Def.'s MSJ at 28

(citing Ex. 1 to Def.'s MSJ, Jan. 28, 2004 Letter from Diaz to Nurriddin).



                                                 46
           A. Discrimination

       Unsurprisingly, termination is typically considered "a significant change in employment

status" that constitutes an adverse employment action. See, e.g., Douglas, 559 F.3d at 552;

Nuskey v. Hochberg, 657 F. Supp. 2d 47, 57 (D.D.C. 2009) ("It goes without saying that being

fired from one's job is an adverse employment action.").        NASA argues that Nurriddin's

termination was not an adverse action, however, because it "was not a change in his employment

status or a change in his benefits because [he] was not working at the time and continues to

receive, tax-free, workers' compensation in the amount of three-quarters of his NASA salary."

Def.'s MSJ at 39. To illustrate its point, NASA explains that Nurriddin "was already out of the

office receiving workers' compensation and in 2004 he was medically unable to return to a job at

NASA in any capacity . . . Today, [Nurriddin] is still medically unable to return to NASA and he

still is receiving workers' compensation." Id.

       Nurriddin responds by asserting that "the gap between his workers' compensation

payments and the compensation and benefits Mr. Nurriddin would have received had he been

properly re-employed" shows a significant change in his employment status. Pl.'s Opp'n at 22.

There is no reason, though, to compare Nurriddin's position post-termination to a hypothetical

position "had [Nurriddin] been properly re-employed." Instead, the Court can (and should)

simply compare Nurriddin's status before termination to his status after termination to determine

if there was "a significant change in employment status." Douglas, 559 F.3d at 552. Although

NASA is correct that the termination does not affect Nurriddin's current form of income

(workers' compensation), the termination clearly affects "the terms, conditions, or privileges of

[his] employment" because Nurriddin is no longer employed. See Forkkio, 306 F.3d at 1131.

Hence, Nurriddin no longer has the option to voluntarily return to his former position (however



                                                 47
unlikely it would be that he would choose to do so or be medically able to do so). That option

existed before termination, and that option no longer exists.                   Accordingly, the termination

affected "the terms, conditions, or privileges of [Nurriddin's] employment," and constitutes an

adverse action. Id.

         NASA's nondiscriminatory and nonretaliatory reason for its termination of Nurriddin's

employment comports with the explanation provided in Nurriddin's termination letter:

"[Nurriddin]'s absence of indefinite duration and NASA's need for an employee to work [in his

position] constitutes a legitimate, non-discriminatory basis for [Nurriddin]'s termination which

occurred roughly four years after he had left NASA [on medical leave]." Def.'s MSJ at 28.

NASA asserts that the agency had been reorganized and that "heightened work demands"

required Nurriddin's position be filled by someone who could work. Id. at 29. NASA also

contends that it performed another job search for Nurriddin in 2003, before his termination, but

did not find a suitable position. 16 Id. at 30. Consequently, it became necessary to terminate him

so that NASA could fill his "encumbered" position with someone who could do the work. Id.

Simply stated, then, because NASA did not know when, if ever, Nurriddin would return, and

because it needed to fill his position with "an employee who could work and assist in meeting the

increased workload demands of the Education Office," NASA terminated him. Id. "A lengthy

absence of indefinite duration, when an employer has a need for an employee who can fulfill the

responsibilities of the position, constitutes a legitimate, nondiscriminatory basis for termination."

         16
            Nurriddin does not contest that the 2003 job search was performed or that it genuinely resulted in no
positions for him; he merely notes that he thinks the search could have been broader. Pl.'s Resp. ¶ 27. Nurriddin
does contest the legitimacy of a job search conducted in 2001, id.; Pl.'s Opp'n at 20, but he provides no argument or
evidence connecting the 2001 job search to the 2003 job search or to his termination. There is no evidence in the
record that the individuals involved in the 2001 job search were involved in the 2003 job search. And Nurriddin
does not contest that Fred Johnson alone conducted his job search in 2003 and does not argue that Johnson was
somehow influenced by the individuals involved in the 2001 job search. Pl.'s Resp. ¶ 27. Without more, any
alleged bias that was involved in the 2001 job search does not automatically transfer to the 2003 job search. See
Vickers v. Powell, 493 F.3d 186, 196 (D.C. Cir. 2007) (imputing alleged bias from one official to another is
improper without "evidence of influence").

                                                        48
Laurent v. Bureau of Rehab., Inc., 544 F. Supp. 2d 17, 22 (D.D.C. 2008); see also Alexander v.

Tomlinson, 507 F. Supp. 2d 2, 18 (D.D.C. 2007) (defendant's proffered explanation for plaintiff's

termination—that plaintiff's absence had continued beyond a reasonable period of time and

defendant had a need to fill plaintiff's position—was a legitimate nondiscriminatory reason).

       In support of its position, NASA introduced a statement from a Human Resources official

that

       [i]t is the accepted practice to terminate [an employee] when an employee is on
       long-term workers' comp and cannot come back to work as determined by OPM
       and Dept of Labor regulations. This has been done in every case of employees on
       long-term worker's comp at NASA Headquarters and [Nurriddin] was the only
       one left in their status who had not already been separated. NASA has a 100%
       practice of separating employee[]s on long[-]term works comp.

Ex. 31 to Def.'s MSJ, Affidavit of Dorothy Egbert ¶ 8. Nurriddin does not attempt to rebut this

statement by pointing to similarly situated employees who were not terminated. Nor does he

dispute his lengthy medical absence from work or that there was no indication of when, if ever,

he would return to work at NASA. Instead, he maintains that he was medically fit to work. Pl.'s

Opp'n at 20. But whether Nurriddin was actually medically fit to work is not material. What is

material is whether NASA had a legitimate, nondiscriminatory basis for believing that Nurriddin

was not medically fit to perform his work duties. See George, 407 F.3d at 415 ("[A]n employer's

action may be justified by a reasonable belief in the validity of the reason given even though that

reason may turn out to be false."). Certainly NASA did. Nurriddin had been on medical leave

for nearly four years. Such a lengthy term of medical leave with no indication of a return date is

a legitimate basis for NASA to believe that he was medically unable to perform his duties.

       Ultimately, Nurriddin puts forward no evidence to show that NASA's explanation for its

decision to terminate him based on his medical inability to perform his work duties and the

agency's need to have his position unencumbered was pretext for discrimination. Nurriddin may

                                                49
believe his termination was unfair, but that is not enough to show the decision was based on race,

sex, or religion. See Waterhouse, 298 F.3d at 995 ("[C]ourts are without authority to second-

guess an employer's personnel decision absent demonstrably discriminatory motive.").                            No

evidence demonstrates that Nurriddin was the victim of unlawful bias.

             B. Retaliation

        Likewise, Nurriddin fails to present any evidence of retaliation in the process of his

termination or on the part of the individuals responsible for his termination. Instead, he simply

cites the proximity in time between his termination and a "critical filing" in his former action

against NASA. But that is not sufficient to show pretext. 17 See Woodruff, 482 F.3d at 530

("positive evidence beyond mere proximity is required to defeat the presumption that the

proffered explanations are genuine"); Butler v. Dist. of Columbia Housing Fin. Agency, 593 F.

Supp. 2d 61, 67 n. 13 (D.D.C. 2009) (employee "cannot rely on temporal proximity alone to

establish pretext; he must point to additional evidence").                 Nurriddin offers no reason why

Houston, who proposed Nurriddin's termination, or Diaz, who made the decision to terminate

Nurriddin, would want to retaliate against him.                 None of Nurriddin's prior complaints of

disparate treatment concerned Diaz or Houston. See Pl.'s List. Houston had never even met

Nurriddin before his termination, Pl.'s Resp. ¶ 26 ("[Nurriddin] does not dispute . . . that Dr.

Houston had never met Mr. Nurriddin at the time of Mr. Nurriddin's termination"), and there is

no indication in the record that Diaz and Nurriddin had ever interacted before his termination.

Moreover, both Diaz and Houston stated that they were not influenced by anyone while making

        17
             Although close proximity in time may establish a causal connection to make out a prima facie case of
retaliation, more is required to establish pretext. Compare Holcomb v. Powell, 433 F.3d 889, 903 (D.C. Cir. 2006)
(a causal connection for a prima facie retaliation case can be established by showing that "the employer had
knowledge of the employee's protected activity, and . . . the adverse personnel action took place shortly after that
activity") with Woodruff, 482 F.3d at 530 ("If temporal proximity sufficed to rebut a legitimate proffer [of a
nonretaliatory explanation], then protected activities would effectively grant employees a period of immunity,
during which no act, however egregious, would support summary judgment for the employer in a subsequent
retaliation claim.").

                                                        50
their decisions. Diaz Aff. at ¶ 2 ("I alone made the termination decision. I based my decision on

the proposal for termination submitted to me by Dr. Houston and the record provided to me by

Dorothy Egbert in NASA Headquarters Human Resources."); Ex. 29 to Def.'s MSJ, Affidavit of

Clifford W. Houston at ¶ 8 ("I was not told or instructed by anyone to make the decision to

propose [Nurriddin's] removal."). Nurriddin offers no evidence to counter these statements.

       Nurriddin points out that Houston and Diaz were aware of his prior EEO activity. Pl.'s

Resp. ¶¶ 26 ("Dr. Houston concedes that he was aware of Mr. Nurriddin's EEO activity"), 28

("[Diaz] acknowledges that her decision [to terminate Nurriddin] was based on the record

provided to her by NASA's human-resources department, including NASA's long-standing EEO

and OWCP disputes with Mr. Nurriddin"). Nurriddin provides no reason, however, why access

to his personnel file containing his EEO history—which seems reasonable in a situation where

supervisors are considering whether to terminate an employee—would make Houston and Diaz

want to retaliate against him. It is not enough that Houston and Diaz were simply aware of

Nurriddin's EEO activity. In Vickers, the D.C. Circuit found no triable issue of fact where the

plaintiff "failed to provide any evidence" as to why the person who ultimately made the decision

to terminate her "might have wanted to see her removed." 493 F.3d at 195-96. There, the

decisionmaker "was not involved in any of the events that preceded [the plaintiff's] termination,

nor did he participate in any of the alleged incidents" that gave rise to the plaintiff's disparate

treatment claims. Id. at 196. So, too, here. Both Diaz and Houston have clearly stated that they

independently made their respective decisions about Nurriddin's termination, and Nurriddin does

not rebut those statements with any evidence. Without more, the Court "cannot see how a

reasonable jury might find a retaliatory motive at work in [the terminating officials'] decision.

Id.



                                                51
       Again, Nurriddin may feel that it was unfair that he was terminated, but that is not

enough to survive summary judgment here. See Patterson v. Johnson, 505 F.3d 1296, 1300-01

(D.C. Cir. 2007) (noting that "[i]t is not enough for a plaintiff to show that [a] decision was not

'just or fair,'" the plaintiff "must show that it was retaliatory") (internal citation omitted).

Nurriddin has failed to rebut NASA's legitimate, nonretaliatory justification for his firing or to

present evidence otherwise showing that NASA's explanation was pretextual.

                                        CONCLUSION

       Nurriddin's allegations amply demonstrate that he had a strained and often contentious

working relationship with his supervisors at NASA. What Nurriddin has not shown, however, is

that any of the actions taken or decisions made by his employer were motivated by unlawful

race-, sex-, or religion-based animus or by his protected conduct. Hence, no reasonable juror

could find that NASA violated Nurriddin's rights under Title VII.

       For the foregoing reasons, Nurriddin's partial motion for summary judgment will be

denied and NASA's motion for summary judgment will be granted.                 A separate Order

accompanies this Memorandum Opinion.

                                                                  /s/
                                                           JOHN D. BATES
                                                      United States District Judge
Dated: April 25, 2014




                                                52